DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (EP 2077192, of record).
As best depicted in Figure 1, Ebiko is directed to a tire construction comprising a carcass 4, a pair of belt layers 5 (claimed inclined belt layers), a circumferential cord layer 8, a pair of sidewalls 7, and a tread 6.  With specific respect to cord layer 8, see the annotated figure below.


    PNG
    media_image1.png
    756
    626
    media_image1.png
    Greyscale


In such an instance, an average cord density from a tire centerline to an axially outer end of land portion 64 (right side of tire) is (a) greater than an average cord density in the regions outward of land portion 64 on a first side and (b) greater than an average cord density of the entire region on a second side of the tire (to the left of the tire centerline).  In particular, (b) is satisfied since the high rigidity region identified above only includes a single groove (under which the cord density is low) while the low rigidity region on the left side include first and second grooves (and associated low cord density portions).   Also, the low rigidity region on the left side include a plurality of circumferential grooves 61,62 and thus, necessarily have a 
	With further respect to the low and high rigidity regions, a low rigidity region on the left side (not shown) has a greater dimension than a low rigidity region on the right side.  This corresponds with a ratio D1/D2 greater than 2.0 as required by the claims (based on the left side being equal to half of the width of the circumferential cord layer and a low rigidity on the right side being less than one-half of a half width of the circumferential cord layer).  Additionally, an axial dimension of the high rigidity region (from tire centerline to axially inner end of groove 62) is slightly greater than 0.25 times an overall tread width (which is approximately equal to the width of the circumferential cord layer- corresponds with W2/W1 ratio).  
	In such an instance, however, Ebiko simply states that belt layer 5 includes a cross-ply structure in which fiber directions of layers 51 and 52 intersect with each other (Paragraph 13).  While Ebiko is completely silent with respect to the exact cord angle, the claimed values of at least 30 degrees are extremely well known and conventional and consistent with those that are extensively used in modern day tire belt designs.  For example, belt layers are commonly described with cord angles between 10 and 70 degrees, more preferably 10 to 40 degrees.  One of ordinary skill in the art at the time of the invention would have found it obvious to include conventional cord angles in the belt layers of Ebiko.
	With respect to claim 5, Ebiko broadly teaches the use of organic fibers or steel fibers in the circumferential cord layer (Paragraph 17).  This is consistent with the general disclosure by .        
4.	Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko as applied in the previous paragraphs and further in view of Hasegawa 
As detailed above, Ebiko teaches a tire construction comprising a plurality of inclined belt layers and an outermost circumferential cord layer, wherein said circumferential cord layer includes a high rigidity portion and a pair of low rigidity portions.  Ebiko broadly states that belt layer 5 includes a cross-ply structure in which fiber directions of layers 51 and 52 intersect with each other (Paragraph 13).  While Ebiko is silent with respect to a relationship between cords in respective belt layers, it is extremely well known and conventional to include the same angles or different angles in respective belt layers, as shown for example by Hasegawa (Column 5, Lines 25+).  It is noted that Hasegawa (Column 5, Lines 16+) further recognizes the known use of cord angles equal to or greater than 30 degrees with respect to a tire circumferential direction (corresponds with 60 degrees or less with respect to a radial tire arrangement).  One of ordinary skill in the art at the time of the invention would have found it obvious to use 
Also, Hasegawa further recognizes the known ability to vary the widths of intersecting belt layers in accordance to the claimed invention (Column 4, Line 64-Column 5, Line 12).  It is extremely well known and conventional to vary belt widths in order to stagger belt endpoints and eliminate the buildup of stresses. One of ordinary skill in the art at the time of the invention would have found it obvious to form belt layers 5 of Ebiko with widths in accordance to the claimed invention given the general designs that are commonly used in tire belts and Applicant has not provided a conclusive showing of unexpected results for the claimed ratio W2/W1.  It is further noted that the width of the high rigidity region and the widths of belt layers 5 can be arbitrarily selected so as to satisfy the claimed ratio D1/D2.  In this same regard, Applicant has not provided a conclusive showing of unexpected results for a ratio between 2.0 and 8.0 (extremely broad range that is encompassed by the general teachings of Ebiko in view of Hasegawa).
With respect to claim 7, Ebiko broadly teaches the use of organic fibers or steel fibers in the circumferential cord layer (Paragraph 17).  This is consistent with the general disclosure by Applicant (see Paragraph 20 in the original disclosure).  One of ordinary skill in the art at the time of the invention would have found the claimed relationship obvious since it appears to correspond with the use of well-known and conventional parameters, including cord materials, .     
5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko as applied in claim 1 above and further in view of Lin (US 5,040,583, newly cited).
	While Ebiko fails to specifically describe an innerliner, such a component corresponds with a fundamental component of modern day tubeless tire constructions designed to eliminate the loss of air from the tire cavity.  More particularly, the claimed permeability is consistent with commonly used innerliner materials, as shown for example by Lin (Column 2, Lines 50+).  Lin suggests permeability values that are less than 0.05 Barrers or 5x10-12 cc-cm/cm2-cmHg-sec (Column 2, Lines 50+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a well-known and conventional innerliner in the tire of Ebiko for the benefits detailed above. 
6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko and Hasegawa as applied in claim 3 above and further in view of Lin.
While Ebiko fails to specifically describe an innerliner, such a component corresponds with a fundamental component of modern day tubeless tire constructions designed to eliminate the loss of air from the tire cavity.  More particularly, the claimed permeability is consistent with commonly used innerliner materials, as shown for example by Lin (Column 2, .
Response to Arguments
7.	Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that there is no disclosure that D1/D2 is more than or equal to 2.  The Examiner respectfully disagrees.  It is initially noted that the tire of Ebiko would be expected to be symmetrical with respect to the tire centerline.  By defining the low density region on the right side of rib 64, the such a region would have a width less than half of the width of the low density region on the left side of the tire (based on the fact that the high density region occupies more than half of the overall tire right side from the tire centerline).  These general relationships can in fact be extracted from the figures of Ebiko.  Similarly, the figures of Ebiko depict a high rigidity region (as arbitrarily selected in the figures above) that is slightly greater than 0.25 times an overall width of the circumferential cord layer (based on the fact that the high density region occupies more than half of the overall tire right side from the tire centerline).  Again, these are general relationship that necessarily result from a symmetrical tire construction.  The grooves are symmetrically arranged on either side of the tire centerline and a distance from a tire centerline to an axially inner end of a second groove is necessarily greater than a distance from said end to an end of the circumferential cord layer.
	Applicant also contends that Ebiko is directed to a passenger car tire while Hasegawa is directed to a heavy duty tire.  It is emphasized that tire belt widths are staggered in general in order to eliminate the buildup of stresses at the belt ends.  This feature is applicable to all tire constructions.  Additionally, in regards to using different cord angles in respective belt layers, such is consistent with the known manufacture of tire belt layers in tires in general.  Hasegawa simply provides one example in which the cords within a pair of crossed belt layers have the same inclination angle or slightly different inclination angles.  Again, there are only two possible constructions and each is commonly used in the tire industry independent of the tire intended use. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer